DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Perra et al. (US Patent No. 6,644,816 B1) discloses an image display apparatus (Figure 3, element 16), comprising: a light emission unit (Figure 3, element 23) that emits image light (Figure 3, element 24) along a predetermined axis; an object (Figure 3, element 21) to be irradiated disposed at least partially around the predetermined axis (i.e. parallel to the axis of element 21 in Figure 3); and a reflection portion (Figure 3, element 17) that is disposed facing the light emission unit (Figure 3, element 23) with reference to the predetermined axis and has a plurality of reflection regions (i.e. element 17 is divided in two surfaces as illustrated in Figure 3) that divides the emitted image 
Regarding claims 2-19, the claims are allowable based on their dependence from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moriyama et al. (US Pub. No. 2005/0219473 A1) discloses a projection unit that houses an optical engine that emits projection light; and a display unit provided with screen panels that display an image when the projection light is projected from a rear surface side thereof. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
02/18/2022